DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,418,026. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims  disclose an electrostatic protection device for protecting an input port of an electronic unit, the electrostatic protection device comprising: a first stacked coil, a second stacked coil, an input terminal, wherein the second stacked coil is inductively coupled to the fist stacked coil; wherein the first stacked coil comprises a first coil input connected to the input terminal, and a first coil output port connected to a lower frequency ESD protection circuit, and wherein the lower frequency ESD protection circuit comprises a lower frequency output; and wherein the second stacked coil comprises an output port connected to a higher frequency ESD protection circuit, and wherein the higher frequency ESD protection circuit comprises a higher frequency output.
Allowable Subject Matter
Claims 1-25 are allowed, pending the filing of the terminal disclaimer as indicated above.
The following is an examiner’s statement of reasons for allowance of claims 1, 23: The prior art Morf et al. Publication No. US 2017/0373493 discloses an electrostatic protection device [Fig. 4, 400] for protecting an input port [Fig. 4, 111] of an electronic circuit, the electrostatic protection device comprising: a first stacked coil [Fig. 4, L2], a second stacked coil [Fig. 4, L1], and an input terminal; wherein the first stacked coil comprises a first coil input connected to the input terminal [Fig. 4, left end of the coil L2 is connected to 111], a first coil output port connected to a lower frequency ESD protection circuit [Fig. 4, 117], and a first coil termination port connected to a termination load [Fig. 4, 118], and wherein the lower frequency ESD protection circuit comprises a lower frequency output; wherein the second stacked coil comprises an output port connected to a higher frequency ESD protection circuit [Fig. 4, 120], and wherein the higher frequency ESD protection circuit comprises a higher frequency output.
However, the prior art does not disclose that the second stacked coil is inductively coupled to the first stacked coil.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836